Title: Virgil David to James Madison, 6 May 1836
From: David, Virgil
To: Madison, James


                        ’L’amitié d’un grand homme est un bienfait des dieux’--Voltaire 
                            
                                Sir,
                            
                            
                                
                                    Laurenceville near Pittsburgh
                                
                                May 6. 1836
                            
                        
                        
                        
                        
                        I am not certain that I have transmitted to you the following resolution unanimously adopted before the
                            Institution of Laurenceville—If I have please pardon the freedom I have taken—
                        "Resolved—That this Society, view with emotions of gratitude, the high regard entertained for its members by
                            the Hon James Madison. John Q Adams. Edward Everett—Right Revd Bishop White—and Peter S. Duponceau Esqr., in
                            bestowing upon the Institution their kindest expressions of esteem; accompanied with donations, for the encouragement of
                            ’native talent’; and in answer to which the members return their acknowledgements, by enrolling their names upon the
                            archives, as  of the "Laurenceville Lyceum"—"
                        The volume which we received from you Sir, is placed in the depository of the Institution as a sacred memento
                            of your benevolence toward the ’Young Citizens of Western Pennsylvania;’ and future ages will explain the object of the
                            donation—Permit me Sir, to request a few lines from you to be placed along with the work tendered to the Lyceum, and
                            believe me, with great respect, Your fellow Citizen
                        
                        
                            
                                Virgil David
                            
                        
                    